DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-18] are currently pending and have been examined on their merits. 
Claims 1-2 and 9-10 are currently amended see REMARKS August 16, 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: Claims 1-8 recites a method (i.e. a process such as an act or series of steps), claims 9-18 recite a system (i.e. a manufacture such as an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combination, whether by hand labor or by machinery), and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 9 recite: An automated hiring method whereby employers can automate the hiring of compatible candidates for available jobs without the conduct of interviews or other candidate-employee interactions which might introduce hiring bias into the hiring method, said method comprising: providing an employer record for each employer using the method, each employer record including employer identification information of the employer; comprising a job record corresponding to each job to be filled using the method, each job record comprising: a connection to an employer record at least one job selection criteria for the job, being selection criteria which successful candidates for the corresponding job must possess in order to be qualified for selection by the employer for the corresponding job; indication of any objective post-hiring conditions which will be required to be verified in respect of a successful candidate following acceptance of an automatically offered job in accordance with the method; and a job status indicator indicating the open or completed status of hiring for the job, wherein the job status indicator for a respective job indicates completed automatically upon a candidate accepting a respective job; comprising a candidate record corresponding to each candidate and which can be used for matching and hiring in accordance with the method, each candidate record comprising: candidate selection criteria, representing selection qualifications possessed by the candidate; and a candidate status indicator indicating the available or hired status for the candidate in accordance with the method; using the system: as required, creating a job record for each job of an employer for whom a candidate is desired to be hired by: capturing job data from an employer including at least: job identifying information; employer identifying information by which the job record can be associated with a linked employer and linked employer record; and any job selection criteria of the job; and creating a job record using the captured job data including setting the job status indicator as open to indicate the associated job is available for hiring; as required, creating a candidate record for each new job candidate seeking employment through the method by: capturing candidate data including at least candidate identifying information and candidate selection criteria of the candidate; and creating a candidate record using the captured candidate data, including setting the candidate status indicator indicating the available status of the associated candidate for hiring; conducting a matching step on detection of the existence of a scan condition in respect of at least one selected candidate record having an available candidate status indicator by, in respect of each at least one selected candidate record: selecting any job records with an open status, being open job records; filtering the open job records by matching the candidate selection criteria of the selected candidate record with the job selection criteria of each open job record, any open job records matching the selected candidate records being matched job record; if there is at least one matched job record, facilitating an unattended offer of employment of any one of the matched jobs corresponding to the matched job records to the selected candidate in an offer step by: presenting the details of the jobs corresponding to the matched job records; and permitting the candidate to accept one of the matched jobs by selecting an offered matched job; on acceptance of an offered job matched job by the candidate: updating the job status indicator of the corresponding job record to indicate that the job is no longer available for hiring; based upon data having been received from the candidate, optionally updating the candidate status indicator of the corresponding candidate record to indicate that the selected candidate is no longer seeking employment; providing a user interface communication to the candidate confirming the details of the accepted job subject to the post-hiring conditions outlined in the corresponding matched job record; and transmitting the details of the corresponding candidate record and matched job acceptance to the associated employer for completion of the employee finalization and onboarding process including clearance of any post-hiring conditions outlined in the job record; wherein: no interviews or other human interaction between employers and candidates take place in the matching or offer and acceptance processes of the method; the employers corresponding to the job records have no human input or discretion in the inclusion of a particular job record as matched job record, the subject job of which is to be offered to any candidate so long as the candidate selection criteria of the corresponding candidate record match the job selection criteria of an open job record; the matching and subsequent by the candidate accepting a job in all respects is treated by the corresponding employer as the formal receipt and acceptance of an offer of employment subject only to post-hiring validation of the prescribed post- hiring conditions by the employer; and the interaction used by the candidate to accept a matched job comprises a single interaction by the user.
The claims recite a mental process and a certain method of organizing human activity. Before computers it was common place for a recruiter or some other type of hiring agent to mentally organize the information for a series of job positions that are seeking to hire a new employee as well as gather and organize information regarding individuals seeking employment. Furthermore, it would be possible for a person to mentally compare the job requirements listed with the submitted candidate information to determine a matching job candidate to extend a job offer. Finally, an individual would be able to accept or reject the job offer and have their information indicated as being no longer available to be hired. The Examiner find the recited claims to be to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure recites merely managing personal behavior or relationships or interactions between people. Examiner find the claims to be similar to an example of a claim reciting social activities which the courts have found to be an abstract idea, being Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). Where the patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. As the claims recite managing the hiring of an individual based on a series of rules and interactions.
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claims 1 and 9: A computer-implemented method; a system comprising: a server having: a processor and memory; a network interface capable of communication with client devices of employers and candidates; an employer database; a job database; a candidate database; a hiring software component operable on the server and capable of executing the steps of the method; client device in communication with the server; a user interface of a candidate client device
The additional element of a non-transitory computer readable medium including a computer readable instruction that are executed by a computer to cause the computer to perform a method recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As the claims are merely directed to utilizing a computer to keep track of information and run mathematical functions there are no significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-8 and 10-18 further narrow the abstract idea recited in the independent claim 1 and 9 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to send information such as requests for permission to view information (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to us a computer to record, process, and match information for the purposes of determining an optimal job candidate for an open position (see specification [Page 1 ll. 22-25; ]). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-8 and 10-18 are directed towards further narrowing the abstract idea of matching a potential job candidate with an employment opportunity based on specified criteria.

Claims 7 and 18 recites the additional element of a network that is the Internet and a server is a Web server, and client devices that are mobile or remote devices operatively connected to the network and capable of communicating with the server via a web interface served therefrom, however the additional element are directed towards “apply it” or merely using a known technology to perform the abstract idea.

Therefore, claims 1-18 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quitmeyer (US 2018/0308062) in view of Sharpe (US 2019/0139000) further in view of Hughes (US 2008/0027783).
Claims 1 and 9: Quitmeyer discloses (Claim 1) a computer-implemented automated hiring method whereby employers can automate the hiring of compatible candidates for available jobs without the conduct of interviews or other candidate-employer interactions which might introduce hiring bias into the hiring method, said method comprising: providing (Claim 9) a system comprising: a server having: a processor and memory; a network interface capable of communication with client devices of employers and candidates (Paragraph [0008]; [0061]; Fig. 1, the job matching system can include a networked computing component, such as a server, computer or other device, that includes a processor, a user interface and an application program configured for carryout one or more sets of programming instructions of the system for matching candidates and job positions). An employer database comprising an employer record for each employer using the method, each employer record including employer identification information of the employer (Paragraph [0062]; Fig. 1, system can include a job application/ employer database that can be configured to store data and information related to individual client employers and related to job applications for individual client employers. The system may also include any number of other various databases for storing other types of data and information). A job database comprising a job record corresponding to each job to be filled using the method, each job record comprising: a connection to an employer record in the employer database; at least one job selection criteria for the job, being selection criteria which successful candidates for the corresponding job must possess in order to be qualified for selection by the employer for the corresponding job (Paragraph [0062]; Fig. 1, system can include a job application/ employer database that can be configured to store data and information related to individual client employers and related to job applications for individual client employers. The system may also include any number of other various databases for storing other types of data and information. The system can include one or more abilities database that can be configured to store abilities data associated with job criteria and qualifications. Abilities data may include skills data, task data, and/or competency data). A candidate database comprising a candidate record corresponding to each candidate and which can be used for matching and hiring in accordance with the method, each candidate record comprising: candidate selection criteria, representing selection qualifications possessed by the candidate (Paragraph [0062]; Fig. 1, system can include a job application/ employer database that can be configured to store data and information related to individual client employers and related to job applications for individual client employers. The system may also include any number of other various databases for storing other types of data and information. The system can include one or more abilities database that can be configured to store abilities data associated with job criteria and qualifications. Abilities data may include skills data, task data, and/or competency data. System can include a candidate database that can be configured to store data and information related to individual candidates). A hiring software component operable on the server and capable of executing the steps of the method; using the system: as required, creating a job record in the job database for each job of an employer for whom a candidate is desired to be hired by: capturing job data from an employer client device in communication with the server including at least: job identifying information; employer identifying information by which the job record can be associated with a linked employer and linked employer record; and any job selection criteria of the job; and creating a job record using the captured job data (Paragraph [0009]; [0062]; [0101]; Figs. 2A-2B, the job matching methods can be configured to carry out the steps and procedures of the job matching system. The job matching method can comprise receiving job application data relating to a job positions from an employer. The received data can then be analyzed, parsed, validated, processed, associated and matched to create a job profile containing one or more types of data associated with the job position, including abilities data pertaining to required abilities, skills, tasks, and/or competencies). As required, creating a candidate record in the candidate database for each new job candidate seeking employment through the method by: capturing candidate data from a candidate client device in communication with the server including at least candidate identifying information and candidate selection criteria of the candidate; and creating a candidate record using the captured candidate data (Paragraph [0010]; Fig. 1, the job matching methods can further comprise receiving candidate data relating to resume data, personality data, work experiences, education, industry specific data, and abilities of the candidate. The received data can then by analyzed, parsed, validated, processed, associated, and matched to create a candidate profile containing one or more types of data associated with the candidate, including abilities data pertaining to abilities associated with the candidate). Filtering the open job records by matching the candidate selection criteria of the selected candidate record with the job selection criteria of each open job record, any open job records matching the selected candidate records being matched job records (Paragraph [0010]; Fig. 1, the candidate profile can be analyzed and compared to job profiles to identify job types and positions for which the candidate qualifies and/or is best suited for by matching abilities data in the candidate profile to abilities data in one or more job profiles. One or more different types of reports for the candidate can be generated based on the candidate’s profile and identified job positions and types matching step, including a career assessment report identifying most suitable job positions and types). If there is at least one matched job record, facilitating an unattended offer of employment of any one of the matched jobs corresponding to the matched job records to the selected candidate in an offer step by: presenting to a user interface of a candidate client device of the selected candidate the details of the jobs corresponding to the matched job records (Paragraph [0072]; Fig. 1, according to one embodiment, system can be used as a recruiting tool to assist in identifying qualified client-candidates conducting interviews, and extending job offers). 
However, Quitmeyer does not disclose indication of any post-hiring conditions which will be required to be verified in respect of a successful candidate following acceptance of an automatically offered job in accordance with the method; and a job status indicator indicating the open or completed status of hiring for the job, wherein the job status indicator for a respective job indicates completed automatically upon a candidate accepting a respective job; and a candidate status indicator indicating the available or hired status for the candidate in accordance with the method; including setting the candidate status indicator indicating the available status of the associated candidate for hiring; on detection of the existence of a scan condition in respect of at least one selected candidate record having an available candidate status indicator by, in respect of each at least one selected candidate record: selecting any job records with an open status, being open job records, from the job database; and permitting the candidate to accept one of the matched jobs by selecting an offered matched job via a user interface interaction via the interface of the candidate client device; on acceptance of an offered job matched job by the candidate: updating the job status indicator of the corresponding job record to indicate that the job is no longer available for hiring; based upon data having been received from the candidate, optionally updating the candidate status indicator of the corresponding candidate record to indicate that the selected candidate is no longer seeking employment; providing a user interface communication to the candidate confirming the details of the accepted job subject to the post-hiring conditions outlined in the corresponding matched job record; and transmitting the details of the corresponding candidate record and matched job acceptance to the associated employer for completion of the employee finalization and onboarding process including clearance of any post-hiring conditions outlined in the job record; wherein: no interviews or other human interaction between employers and candidates take place in the matching or offer and acceptance processes of the method; the employers corresponding to the job records have no human input or discretion in the inclusion of a particular job record as matched job record, the subject job of which is to be offered to any candidate so long as the candidate selection criteria of the corresponding candidate record match the job selection criteria of an open job record;  the matching and subsequent user interface interaction by a candidate accepting a job in all respects is treated by the corresponding employer as the formal receipt and acceptance of an offer of employment subject only to post-hiring validation of the prescribed post- hiring conditions by the employer; and wherein the user interface interaction used by the candidate to accept a matched job comprises a single interaction by the user with a human interface of the candidate client device.
In the same field of endeavor of matching job seekers with open job opportunities Sharpe teaches indication of any post-hiring conditions which will be required to be verified in respect of a successful candidate following acceptance of an automatically offered job in accordance with the method (Paragraph [0038] the potential employee is selected to begin their temporary assignment based on the criteria of the job requisition input by the employer. The candidates are alerted of job assignments via mobile device with “accept” or “decline” options. If a potential employee hits “accept” then a pop-up/email will appear as “welcome to the pack” and further instructions will be sent to the candidate giving show-up to work specific details, report to information, along with location map of where to go). And a candidate status indicator indicating the available or hired status for the candidate in accordance with the method (Paragraph [0033]; [0039]; Figs. 33 and 39 employee dashboard, the examiner notes that the figure displays a “status pending” in the employee profile dashboard which the broadest reasonable interpretation of an indicator would include a status option displaying if a candidate is hired or not. Furthermore, paragraph [0039] states upon accepting a job assignment, the status of the employee will change to a compensated, temporary, or temp-perm employee). Including setting the candidate status indicator indicating the available status of the associated candidate for hiring (Paragraph [0033]; [0039]; Figs. 33 and 39 employee dashboard, the examiner notes that the figure displays a “status pending” in the employee profile dashboard which the broadest reasonable interpretation of an indicator would include a status option displaying if a candidate is hired or not. Furthermore, paragraph [0039] states upon accepting a job assignment, the status of the employee will change to a compensated, temporary, or temp-perm employee). On detection of the existence of a scan condition in respect of at least one selected candidate record having an available candidate status indicator by, in respect of each at least one selected candidate record (Paragraph [0033]; [0039]; Figs. 33 and 39 upon registering with transactional service software application the employee is considered an unpaid applicant and will remain in an active applicant pool where the employee will receive job alert notifications. Upon accepting a job assignment, the status of the employee will change to a compensated, temporary, or temp-to-perm employee). And permitting the candidate to accept one of the matched jobs by selecting an offered matched job via a user interface interaction via the interface of the candidate client device (Paragraph [0038] the potential employee is selected to begin their assignment based on the criteria of the job requisition. The candidates are alerted of job assignments via mobile device with “accept” or “decline” options). The matching and subsequent user interface interaction accepting the job in all respects constitutes the formal receipt and acceptance of an offer of employment subject only to post-hiring validation of the prescribed post- hiring conditions by the employer; and wherein the user interface interaction used by the candidate to accept a matched job comprises a single interaction by the user with a human interface of the candidate client device (Paragraph [0038] the potential employee is selected to begin their temporary assignment based on the criteria of the job requisition input by the employer. The candidates are alerted of job assignments via mobile device with “accept” or “decline” options. If a potential employee hits “accept” then a pop-up/email will appear as “welcome to the pack” and further instructions will be sent to the candidate giving show-up to work specific details, report to information, along with location map of where to go).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system of indication of any post-hiring conditions which will be required to be verified in respect of a successful candidate following acceptance of an automatically offered job in accordance with the method; and a job status indicator indicating the open or completed status of hiring for the job; and a candidate status indicator indicating the available or hired status for the candidate in accordance with the method; including setting the candidate status indicator indicating the available status of the associated candidate for hiring; on detection of the existence of a scan condition in respect of at least one selected candidate record having an available candidate status indicator by, in respect of each at least one selected candidate record: selecting any job records with an open status, being open job records, from the job database; and permitting the candidate to accept one of the matched jobs by a user interface interaction via the interface of the candidate client device; If the candidate accepts a matched job by a user interface interaction: based upon data having been received from the candidate optionally updating the candidate status indicator of the corresponding candidate record to indicate that the selected candidate is no longer seeking employment; providing a user interface communication to the selected candidate confirming the details of the accepted job subject to the post-hiring conditions outlined in the corresponding matched job record; and transmitting the details of the corresponding candidate record and matched job acceptance to the associated employer for completion of the employee finalization and onboarding process including clearance of any post-hiring conditions outlined in the job record; wherein: the hiring of employees in accordance with the method takes place without user interaction or additional intervention on the part of the employer during hiring; the matching and subsequent user interface interaction accepting the job in all respects constitutes the formal receipt and acceptance of an offer of employment subject only to post-hiring validation of the prescribed post- hiring conditions by the employer; and wherein the user interface interaction used by the candidate to accept a matched job comprises a single interaction by the user with a human interface of the candidate client device as taught by Sharpe (Sharpe [0038-0039]) With the motivation of helping to match vetted candidates with job opportunities and provide a means for quicker hiring of the candidates and providing them material to begin the job right away (Sharpe [0002]; [0041]).
However, Quitmeyer does not disclose and a job status indicator indicating the open or completed status of hiring for the job; Including setting the job status indicator as open to indicate the associated job is available for hiring; Selecting any job records with an open status, being open job records, from the job database.
In the same field of endeavor of matching job seekers with open job opportunities Hughes teaches and a job status indicator indicating the open or completed status of hiring for the job; Including setting the job status indicator as open to indicate the associated job is available for hiring; Selecting any job records with an open status, being open job records, from the job database; on acceptance of an offered job matched job by the candidate: updating the job status indicator of the corresponding job record to indicate that the job is no longer available for hiring; based upon data having been received from the candidate, optionally updating the candidate status indicator of the corresponding candidate record to indicate that the selected candidate is no longer seeking employment; providing a user interface communication to the candidate confirming the details of the accepted job subject to the post-hiring conditions outlined in the corresponding matched job record; and transmitting the details of the corresponding candidate record and matched job acceptance to the associated employer for completion of the employee finalization and onboarding process including clearance of any post-hiring conditions outlined in the job record (Paragraph [0003-0007]; [0046-0048]; [0078]; [0103]; [0109-0113]; Figs. 9, 17 and 21, in general, the invention provides methods and an online marketplace for workers and the consumers of the worker’s services that includes automated tools to help manage the relationships between the workers and hiring entities. The invention also provides screening capabilities such as administering tests to prospective worker to ensure they meet certain aptitude thresholds. In one aspect a method for providing workers to fulfill staffing requests. Availability information may include dates that a worker is available or willing to work. In some embodiments the workers may be screened prior to being considered for the matching process. Workers may indicate that the wish to use an autobook features which facilitates the automatic assignment of a shift if the workers have availability and other constraints are met. In one embodiment, if the hiring entity requests an immediate match and a qualified worker has selected the autobook feature the worker is automatically staffed on the shift. For example, the system may select the worker with the best rating. In one embodiment, a calendar presents information about a shift status and availability. Once a worker is booked they may receive a message including information such as: date, location, start and end time, description, etc.). Wherein: no interviews or other human interaction between employers and candidates take place in the matching or offer and acceptance processes of the method; the employers corresponding to the job records have no human input or discretion in the inclusion of a particular job record as matched job record, the subject job of which is to be offered to any candidate so long as the candidate selection criteria of the corresponding candidate record match the job selection criteria of an open job record (Paragraph [0003-0007]; [0046-0048]; [0078]; [0103]; [0109-0113]; Figs. 9, 17 and 21, in general, the invention provides methods and an online marketplace for workers and the consumers of the worker’s services that includes automated tools to help manage the relationships between the workers and hiring entities. The invention also provides screening capabilities such as administering tests to prospective worker to ensure they meet certain aptitude thresholds. In one aspect a method for providing workers to fulfill staffing requests. Availability information may include dates that a worker is available or willing to work. In some embodiments the workers may be screened prior to being considered for the matching process. Workers may indicate that the wish to use an autobook features which facilitates the automatic assignment of a shift if the workers have availability and other constraints are met. In one embodiment, if the hiring entity requests an immediate match and a qualified worker has selected the autobook feature the worker is automatically staffed on the shift. For example, the system may select the worker with the best rating. In one embodiment, a calendar presents information about a shift status and availability. Once a worker is booked they may receive a message including information such as: date, location, start and end time, description, etc.).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system of disclose and a job status indicator indicating the open or completed status of hiring for the job; Including setting the job status indicator as open to indicate the associated job is available for hiring; Selecting any job records with an open status, being open job records, from the job database as taught by Hughes (Hughes [0004]) With the motivation of helping to provide a system for matching ideal candidates to desired job opportunities and helping to automatically hire them for the position (Hughes [0002]).
Claims 2 and 10: Modified Quitmeyer discloses the method of Claim 1 and the system of claim 9. However, Quitmeyer does not disclose wherein a. the human interface of the candidate client device comprises a touch interface and the user interface interaction to accept an offered job comprises a single swiping motion on the touch interface; or b. the human interface of the candidate client device comprises a display and associated human interaction device and the user interface interaction comprises selecting the desired job to be accepted, if any, using the human interaction device and making a confirmation indication of acceptance.
In the same field of endeavor of matching job seekers with open job opportunities Sharpe teaches wherein the user interface interaction to accept an offered job comprises: a. the human interface of the candidate client device comprises a touch interface and the user interface interaction comprises a single swiping motion on the touch interface; or b. the human interface of the candidate client device comprises a display and associated human interaction device and the user interface interaction comprises selecting the desired job to be accepted, if any, using the human interaction device and making a confirmation indication of acceptance (Paragraph [0009-0010]; [0038] the user interface, configured to the at least one communication device receives a plurality of user inputs that initiates the at least one transactional service. The potential employee is selected to begin their temporary assignment based on the criteria of the job requisition input by the employer. The candidates are alerted of job assignments via mobile device with “accept” or “decline” options. If a potential employee hits “accept” then a pop-up/email will appear as “welcome to the pack” and further instructions will be sent to the candidate giving show-up to work specific details, report to information, along with location map of where to go).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system of wherein the user interface interaction to accept an offered job comprises: a. the human interface of the candidate client device comprises a touch interface and the user interface interaction comprises a single swiping motion on the touch interface; or b. the human interface of the candidate client device comprises a display and associated human interaction device and the user interface interaction comprises selecting the desired job to be accepted, if any, using the human interaction device and making a confirmation indication of acceptance taught by Sharpe (Sharpe [0038-0039]) With the motivation of helping to match vetted candidates with job opportunities and provide a means for quicker hiring of the candidates and providing them material to begin the job right away (Sharpe [0002]; [0041]).
Claim 3: Modified Quitmeyer discloses the method of Claim 2. However, Quitmeyer does not disclose the confirmation indication of acceptance is selected from the group of: a. a single interface click or swipe on the interface of the candidate client device indicating acceptance of the selected job; or b. application of an automated acceptance of a matched position for a candidate, based on a candidate presetting an acceptance threshold in respect of their candidate record, whereby a matched position would be automatically accepted on detection.
In the same field of endeavor of matching job seekers with open job opportunities Sharpe teaches wherein the confirmation indication of acceptance is selected from the group of: a. a single interface click or swipe on the interface of the candidate client device indicating acceptance of the selected job; or b. application of an automated acceptance of a matched position for a candidate, based on a candidate presetting an acceptance threshold in respect of their candidate record, whereby a matched position would be automatically accepted on detection (Paragraph [0009-0010]; [0038] the user interface, configured to the at least one communication device receives a plurality of user inputs that initiates the at least one transactional service. The potential employee is selected to begin their temporary assignment based on the criteria of the job requisition input by the employer. The candidates are alerted of job assignments via mobile device with “accept” or “decline” options. If a potential employee hits (clicks) “accept” then a pop-up/email will appear as “welcome to the pack” and further instructions will be sent to the candidate giving show-up to work specific details, report to information, along with location map of where to go).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system of wherein the confirmation indication of acceptance is selected from the group of: a. a single interface click or swipe on the interface of the candidate client device indicating acceptance of the selected job; or b. application of an automated acceptance of a matched position for a candidate, based on a candidate presetting an acceptance threshold in respect of their candidate record, whereby a matched position would be automatically accepted on detection as taught by Sharpe (Sharpe [0038-0039]) With the motivation of helping to match vetted candidates with job opportunities and provide a means for quicker hiring of the candidates and providing them material to begin the job right away (Sharpe [0002]; [0041]).
Claims 4 and 11: Modified Quitmeyer discloses the method of Claim 1 and the system of claim 9. However, Quitmeyer does not disclose wherein the candidate selection criteria stored in a candidate record are selected from the group of: a. desired location of employment; b. physical attributes of the candidate for consideration in hiring for a manual labor job; or c. certifications or licenses held by the candidate.
In the same field of endeavor of matching job seekers with open job opportunities Sharpe teaches wherein the candidate selection criteria stored in a candidate record are selected from the group of: a. desired location of employment; b. physical attributes of the candidate for consideration in hiring for a manual labor job; or c. certifications or licenses held by the candidate (Paragraph [0025]; [0041]; Figs. 2A-2C, the profile creation for the employee is initiated by pre-screening the employee with at least one background check, at least one reference check and at least one drug test. Then, verifying prequalification of the employee by testing at least one skill-set at least one skill-certification).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system wherein the candidate selection criteria stored in a candidate record are selected from the group of: a. desired location of employment; b. physical attributes of the candidate for consideration in hiring for a manual labor job; or c. certifications or licenses held by the candidate as taught by Sharpe (Sharpe [0041]) With the motivation of helping to match vetted candidates with job opportunities and provide a means for quicker hiring of the candidates and providing them material to begin the job right away (Sharpe [0002]; [0041]).
Claims 5 and 12: Modified Quitmeyer discloses the method of Claim 1 and the system of claim 9. Quitmeyer further discloses wherein the at least one job selection criteria are selected from the group of: a. age requirement of the candidate; b. employer location of the job; c. physical requirements of a successful candidate for hiring in a manual labor job; or d. certification or licensing requirements of a successful candidate (Paragraph [0100]; [0116]; [0120]; Fig. 5, Ability matching system can also include ability creation system. Ability creation system can comprise a system that allows for the input of abilities and associated sub-data for use of matching abilities to job types/positions and profiles (for job applications and/or candidates).Metadata inputter can be configured to allow the input of various types of metadata related to competencies such as geographical location).
Claims 6 and 13: Modified Quitmeyer discloses the method of Claim 1 and the system of claim 9. However, Quitmeyer does not disclose wherein the post-hiring conditions required to be verified in respect of the successful candidate are selected from the list of: a. successful completion of a criminal record or background check of the successful candidate; or b. successful verification of certification or licensing requirements of the successful candidate.
In the same field of endeavor of matching job seekers with open job opportunities Sharpe teaches wherein the post-hiring conditions required to be verified in respect of the successful candidate are selected from the list of: a. successful completion of a criminal record or background check of the successful candidate; or b. successful verification of certification or licensing requirements of the successful candidate (Paragraph [0025]; [0041]; Figs. 2A-2C, the profile creation for the employee is initiated by pre-screening the employee with at least one background check, at least one reference check and at least one drug test. Then, verifying prequalification of the employee by testing at least one skill-set at least one skill-certification).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system of wherein the post-hiring conditions required to be verified in respect of the successful candidate are selected from the list of: a. successful completion of a criminal record or background check of the successful candidate; or b. successful verification of certification or licensing requirements of the successful candidate as taught by Sharpe (Sharpe [0041]) With the motivation of helping to match vetted candidates with job opportunities and provide a means for quicker hiring of the candidates and providing them material to begin the job right away (Sharpe [0002]; [0041]).
Claims 7 and 18: Modified Quitmeyer discloses the method of Claim 1 and the system of claim 9. Quitmeyer further discloses wherein the network is the Internet, the server is a Web server, and the client devices are mobile or remote devices operatively connected to the network and capable of communicating with the server via a web interface served therefrom (Paragraph [0059]; [0084-0085]; Fig. 3A, computing devices can be configured for connection with a communication network configured as connectable network allowing computing devices to connect with the various components. In some embodiments, communication network may comprise a wireless area network, a mobile telephone network, an internet etc.)
Claims 8 and 17: Modified Quitmeyer discloses the method of Claim 1 and the system of claim 9. Quitmeyer further discloses wherein the number of employer records is more than one, resulting in the offer of a service bureau to multiple employers and the ability to offer jobs from multiple employers to a particular selected candidate (Paragraph [0011]; [0065]; [0073]; Fig. 1, the system may include a job application/ candidate report generator module configured to generate reports for employers or job creators. The job application/ candidate report generator module can be configured to generate reports regarding a specific job position of an employer, multiple job positions for a single employer, and/or generate reports for candidates regarding a single position, related positions by the same employer, and or similar positions from the other employers). 
Claim 14: Modified Quitmeyer discloses the system of claim 9. However, Quitmeyer does not disclose wherein a scan condition is selected from the group of: a. detection of a particular timed frequency or interval for a scan of available positions for a candidate record to be conducted; b. receipt of a data transmission at the server from a candidate client device indicating a desire for a scan of available positions to be conducted; c. receipt of a data transmission at the server from an employer client device indicating a desire for a scan of available candidates for one or more open job records to be conducted.
In the same field of endeavor of matching job seekers with open job opportunities Sharpe teaches a scan condition is selected from the group of: a. detection of a particular timed frequency or interval for a scan of available positions for a candidate record to be conducted; b. receipt of a data transmission at the server from a candidate client device indicating a desire for a scan of available positions to be conducted; c. receipt of a data transmission at the server from an employer client device indicating a desire for a scan of available candidates for one or more open job records to be conducted (Paragraph [0032]; [0036]; Fig. 29A illustrates a “find dogs” page to search and find a candidate for a specific criteria. The employee can search for at least one temporary job assignment and access the at least one job posted by the employer. (The examiner notes that the broadest reasonable interpretation of indicating a desire for a scan of available positions would include a user select a search button with a list of search criteria to perform a search of either matching candidates or matching job roles as is seen in Fig. 29A)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of matching job candidate data with job requirement data to determine potential job opportunities for a user as disclosed by Quitmeyer (Quitmeyer [0007]) with the system of a scan condition is selected from the group of: a. detection of a particular timed frequency or interval for a scan of available positions for a candidate record to be conducted; b. receipt of a data transmission at the server from a candidate client device indicating a desire for a scan of available positions to be conducted; c. receipt of a data transmission at the server from an employer client device indicating a desire for a scan of available candidates for one or more open job records to be conducted as taught by Sharpe (Sharpe [0038-0039]) With the motivation of helping to match vetted candidates with job opportunities and provide a means for quicker hiring of the candidates and providing them material to begin the job right away (Sharpe [0002]; [0041]).
Claim 15: Modified Quitmeyer discloses the system of claim 9. Quitmeyer further discloses wherein the number of selected candidate records in respect of a desired matching step and scan condition is one (Paragraph [0067] report generator module may also be configured to generate a candidate pool analysis report for a client employer. As described the CPA report may contain a ranked or tiered list of qualified candidates for a job position based on the job application data provided and processed by the system and analyzed candidate qualification data for one or more client candidates).
Claim 16: Modified Quitmeyer discloses the system of claim 9. Quitmeyer further discloses wherein the number of selected candidate records in respect of a desired matching step and scan condition is more than one (Paragraph [0067] report generator module may also be configured to generate a candidate pool analysis report for a client employer. As described the CPA report may contain a ranked or tiered list of qualified candidates for a job position based on the job application data provided and processed by the system and analyzed candidate qualification data for one or more client candidates).

Therefore, claims 1-18 are rejected under 35 U.S.C. 103
Response to arguments:
Applicant’s arguments, see REMARKS August 16, 2021, and with respect to the rejections of claims [1-18] under U.S.C. 101 have been fully considered and are not persuasive. 
The representative argues that the independent claims 1 and 9 are not directed to a mental process and therefore should not be rejected under U.S.C. 101 as the limitations of using a server having a processor and memory, a network interface, and a variety of databases would not be possible for an individual to perform mentally. However, the examiner respectfully disagrees as according to the MPEP the mere use of a computer or generic computer products to perform an abstract is not sufficient in directing the claims away from being an abstract idea (See MPEP 2106.04(d)). Furthermore, the claims are directed to merely a method of providing a series of employer records, job records connected to an employer, job selection criteria, and candidate information. As well as, a method of building a job listing based on the received employer and types of job records and utilizing the candidate information to match potential job candidates with open positions. Therefore, the examiner finds these claims to recite a mental process as an average person would be able to gather information related to companies, job openings, and job seekers and utilize that information to not only build a job opening listing but also match potential employees to the opening. The courts have identified similar cases that recite a mental process including: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). Furthermore, the examiner notes that a claim can recite an abstract idea even if it recites the use of a generic computer. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296. The examiner finds the recited additional elements of a server having a processor and memory, a network interface, and a variety of databases would be directed towards merely apply it or merely using a known technology or generic computer to perform the abstract idea. The applicant further argues that the recited claims would be directed to a practical application as they recite an improvement in the hiring process as it would remove human hiring bias by having the system automate the hiring of candidates available for a job without user interaction. However, the examiner disagrees as merely improving an abstract idea is not sufficient in integrating the claims into a practical application. Limitations the courts have found sufficient in integrating the claims into a practical application include: an improvement in the functioning of a computer and applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a practical technological environment. The courts have found merely reciting the words “apply it” or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is insufficient in directing the claims into a practical application (See MPEP (2106.04(d)). Therefore, the examiner finds that merely using a computer to perform the steps a person would traditionally perform is insufficient in displaying an improvement to a technology or technical field. The applicant further argues that the claims are directed to an improvement in an interface as it allows users to transmit information such as accepting job offers or candidates for positions between employer and candidates. However, the examiner finds merely using a computer to send information such as correspondence or interaction information between individuals is not an improvement to a technology, but merely using a known technology to perform an abstract idea. 
The applicant argues that the claims are directed to a practical application as they recite an improvement in automating the hiring of employees by not requiring human interaction during the hiring process. Furthermore, the applicant argues that these claims are an unconventional approach to hiring individuals and therefore are directed to a practical application. However, the examiner respectfully disagrees as the courts have identified that a claims needs to include an improvement in the functioning of a computer, or an improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, Effecting a transformation or reduction of a particular article to a different state or thing, or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception to be integrated into a practical application. The examiner does not believe the recited claims are directed into any of these categories as they merely recite a method for processing job applicant information regarding an open position and determining whether or not to hire them based on a preset series of rules. These processes are merely automating or having a generic computer perform the actions that a typical hiring manager does regularly. This process is directed to a mental process and merely recites “apply it” or applying a generic computer or known technology to perform the abstract idea. Improving a standard business practice by automating it using a computer does not recite an improvement to a technology or technical field. Similar examples of cases the courts have identified as not disclosing an improvement to a computer or technical field include: Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Therefore, the examiner maintains the current 101 rejection.
The applicant argues that the dependent claims 2-8 and 10-18 are allowable as being dependent on claims 1 and 9 and therefore are rejected under the same 101 rejection.
Applicant’s arguments, see REMARKS, filed August 16, 2022, with respect to the rejections of Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quitmeyer (US 2018/0308062) in view of Sharpe (US 2019/0139000) further in view of Hughes (US 2008/0027783) are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. However, where applicable the examiner will respond to arguments.
Applicant argues that the current prior art does not disclose the amended claim limitation in independent claims 1 and 9 of “on acceptance of an offered job matched job by the candidate: updating the job status indicator of the corresponding job record to indicate that the job is no longer available for hiring; based upon data having been received from the candidate, optionally updating the candidate status indicator of the corresponding candidate record to indicate that the selected candidate is no longer seeking employment; providing a user interface communication to the candidate confirming the details of the accepted job subject to the post-hiring conditions outlined in the corresponding matched job record; and transmitting the details of the corresponding candidate record and matched job acceptance to the associated employer for completion of the employee finalization and onboarding process including clearance of any post-hiring conditions outlined in the job record.” However, upon further search and consideration the examiner finds that Quitmeyer which discloses a system of matching job candidates with open positions can be used in combination with Hughes to disclose the newly amended claim limitations. Hughes teaches a system of allowing job seekers to input their characteristics while employee seekers put in job requests. The system matches job seekers and employee seekers based on characteristics and can be set up to automatically fill shifts or jobs with job seekers based on the level of matching between the job seeker and the job requirements (Hughes [0046]).
Applicant further argues that the current prior art does not disclose post-hiring conditions to be cleared. However, upon further search and consideration the examiner finds that Hughes teaches a system of allowing a user to update their profile at any point and include information such as certificates and links to benefits resources as well as verifying their credentials (Hughes [0058]). Hughes additionally teaches a system of sending task details and post hiring information to a user after they have been assigned to a shift (Hughes [0012-0013]).
The applicant further argues that the current prior art does not disclose automatically updating a job status indicator. However, upon further search and consideration the examiner finds Hughes teaches a system of providing an availability status of job seekers in a calendar which changes as a job seeker is hired and a list of available workers (Hughes [0046]; Figs. 9-10). Therefore, the examiner finds Hughes as being able to be used in combination with Quitmeyer to teach the newly amended claim limitations.
The applicant argues that the dependent claims 2-8 and 10-18 are allowable as being dependent on claims 1 and 9. Therefore, the claims are rejected as recited above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Okamoto (US 2002/0156674) System and method for recruiting employees.
Nayar (US 2015/025496) Distributed tasks to workers in a crowd-sourcing workforce.
Hodge (US 2015/0339631) Gogig: a mobile platform that matches job seekers with job recruiters based on desired job characteristics ang geo-location of the mobile device.
Miller (US 2022/0215346) Recruiting method and software.
Abhyanker (US 2014/0067704) Job broadcast data publication through a work opportunity listing server using a radial algorithm to automatically distribute the job broadcast data in a threshold radial distance from a set of geospatial coordinate associated with a mobile device.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689